DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the amendment filed on 5/16/22 in which claims 15-20, 23-29, 34-35 are amended, claims 39-40 are new and claim 37 is canceled. Claims 15-36 and 38-40 are pending in the application.

Allowable Subject Matter
Claims 15-36 and 38-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application are allowed because the prior art of record does not disclose a patient interface assembly as disclosed in claims 15 and 24.
The closest prior art is Correa et al (US Pat. No. 6,119,694). Correa teaches a patient interface assembly (Fig. 4) a flexible cushion (106) a frame (17) a pair of flexible extending members that extend from opposite lateral sides of the frame configured to extend across the patient’s cheek (Fig. 1)the flexible members having a  first bend and a second bend. (Fig. 4) 
Correa does not teach a first bend and a second bend, the first bend being between the anchored end and the second bend, the second bend being between the free end and the first bend, the first bend being concave as viewed from the second side, the second bend being convex as viewed from the second side. 
Matula Jr. et al (US 7,900,628) also teaches a patient interface with a first bend and a second bend (Figs. 34a and 34b). Matula further teaches that the cheek pad may be made of a rigid or semi-rigid plastic and covered with a fabric (Col. 7: lines 10-20) However, Matula also fails to disclose first bend and a second bend, the first bend being between the anchored end and the second bend, the second bend being between the free end and the first bend, the first bend being concave as viewed from the second side, the second bend being convex as viewed from the second side. 
Thus, as none of the prior art teaches all of the structural or functional limitations the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET M LUARCA/Primary Examiner, Art Unit 3785